Citation Nr: 1033226	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to 
April 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In April 2010, the Veteran testified at a hearing 
before the undersigned acting Veterans Law Judge.  

In addition to the issues identified on the title page, the 
Veteran appealed the denials of claims of service connection for 
posttraumatic stress disorder (PTSD) and alcoholism, as well as a 
denial of a petition to reopen a claim of service connection for 
insomnia/sleep problems and irritability.  

In July 2009, the RO granted service connection for PTSD.  
Because this benefit was granted, a claim of service connection 
for PTSD is not now before the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of 
service connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's notice 
of disagreement on such issue).  In the April 2010 the hearing, 
the Veteran withdrew his appeal regarding the claims of service 
connection for alcoholism and insomnia/sleep problems and 
irritability.  See 38 C.F.R. § 20.204 (2009). Therefore, these 
claims are also not now before the Board.  

Following the hearing, the Veteran submitted additional evidence 
to the Board in the form of VA treatment records.  The Veteran 
waived review of the newly submitted evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  
Thus, the Board will consider such evidence in the adjudication 
of this appeal without first having to remand the appeal for AOJ 
consideration.

(In the decision below, a previously denied claim of service 
connection for a right shoulder disability is reopened.  The 
underlying claim of service connection for a right shoulder 
disability is the subject of a Remand that follows the decision.)


FINDINGS OF FACT

1.  By a February 2003 rating decision, the RO denied claims of 
service connection for back (lumbar spine) pain, right shoulder 
pain, and hypertension, as well as a petition to reopen a finally 
decided claim of service connection for migraine headaches.

2.  Evidence received since the RO's February 2003 decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a right shoulder disability and 
it raises a reasonable possibility of substantiating the 
underlying claim.

3.  Evidence received since the RO's February 2003 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for a lumbar spine disability; 
nor does it raise a reasonable possibility of substantiating the 
claim.

4.  Evidence received since the RO's February 2003 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for hypertension; nor does it 
raise a reasonable possibility of substantiating the claim.

5.  Evidence received since the RO's February 2003 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for headaches; nor does it raise 
a reasonable possibility of substantiating the claim.

6.  The preponderance of the competent and credible evidence 
shows that the Veteran has tinnitus that is attributable to his 
active military service.

7.  The preponderance of the competent and credible evidence is 
against finding that a chronic right ankle disability was present 
in-service, arthritis of the right ankle manifested its self to a 
compensable degree in the first post-service year, or that a 
current right ankle disability is related to service despite the 
claimant being a combat Veteran.
.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a lumbar spine disability 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The February 2003 RO decision, which denied the Veteran's 
claims of service connection for back pain, right shoulder pain, 
and hypertension, as well as a petition to reopen finally decided 
claim of service connection for migraine headaches, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

3.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for a right shoulder 
disability has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for hypertension has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for headaches has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

6.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

7.  The Veteran does not have a right ankle disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a June 2005 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claims of service connection.  
Additionally, the June 2005 letter told the Veteran of the 
reasons for the prior denial of his claims of service connection 
for a lumbar spine disability, a right shoulder disability, 
hypertension, and headaches in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  While the notice letter did not refer to 
criteria for assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of 
these questions is now before the Board and therefore the Board 
finds that the failure to provide this notice is harmless error.

The Board also finds that the June 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service connection 
issues for further notification of how to substantiate the claims 
is not necessary.

Furthermore, even if the above letter did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letter as well as the rating decision, 
the statement of the case, and the supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that there is no 
indication that any additional action is needed to comply with 
the duty to assist in connection with the issues on appeal (other 
than the right shoulder claim that is addressed in the remand 
section of the decision).  The Veteran's service treatment 
records have been obtained and associated with the claims file, 
as have treatment records from the VA Medical Center (VAMC) in 
Biloxi, Mississippi (including the associated outpatient clinic 
in Mobile).  The Veteran has not identified any private treatment 
providers.  Additionally, as noted in the Introduction, the 
Veteran was afforded a hearing before the Board in April 2010, a 
transcript of which is of record.  

The Board notes that the Veteran was not provided a VA medical 
examination or opinion for the claims on appeal.  In regards to 
the three claims to reopen (lumbar spine, hypertension, and 
headaches), the duty to provide an examination does not apply to 
a claim to reopen a finally adjudicated claim without the 
submission or receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed in detail in the Analysis 
section, the Veteran's three claims have not been reopened; thus, 
an examination is not required.  Additionally, with respect to 
the right ankle claim, a remanded for an examination is not 
required because the in-service "injury, disease, or event" 
element is not established by the evidence of record.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. 
Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010).  
Furthermore, given the favorable outcome of the tinnitus claim, 
an examination is also not required for that claim.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, certain 
chronic diseases, such as arthritis and hypertension, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

A. Petition to Reopen Previously Denied Claims

By way of background, the Veteran initially filed an application 
for benefits that included a claim of service connection for 
headaches in January 1997.  By an April 1998 rating decision, the 
RO denied the claim.  The Veteran was notified of the decision by 
a letter dated later in April 1998.  He did not appeal the 
decision.

In June 2002, the Veteran submitted another application for 
benefits.  Included were claims of service connection for a back 
disability, a shoulder disability, and hypertension, along with 
another claim concerning headaches.  By a February 2003 rating 
decision, the RO denied service connection for back pain (lumbar 
spine), right shoulder pain, and hypertension.  The RO also 
denied the Veteran's petition to reopen the claim of service 
connection for migraine headaches.  The Veteran was notified of 
the decision by a letter dated later in February 2003.  He 
submitted a notice of disagreement with the back pain and 
hypertension denials.  A statement of the case (SOC) as to those 
two issues was provided in June 2003.  The Veteran did not 
perfect his appeal as to those two claims and the February 2003 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  In November 2005, the RO denied the 
petition to reopen these four service connection claims on 
account of the absence of a submission of new and material 
evidence.  The appeal of that decision is the basis for these 
four issues that are now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2009).  (The Board notes that 38 C.F.R. § 3.156 was 
revised, effective October 6, 2006, but the changes affect only 
those claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new and 
material evidence in 38 C.F.R. § 3.156(a) remains the same.)

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claims now under 
consideration is the February 2003 RO decision.  For purposes of 
the new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no time 
during the claims process did the RO reopen any of the four 
claims.

The evidence of record at the time of the February 2003 RO 
decision included:  service treatment records; an examination 
report and treatment records from the Biloxi VAMC and its 
associated outpatient clinics, dated from July 1995 to 
February 1998; private treatment records, dated from August 1985 
to February 1997; and an application for benefits from the 
Veteran.

Evidence added to the record at the time of the February 2003 RO 
decision included:  examinations reports and a treatment record 
from the Biloxi VAMC, dated from December 1999 to September 2002; 
a private treatment record, dated in February 2002; and an 
application for benefits and a statement from the Veteran.

Since the February 2003 decision, the new evidence that has been 
added to the record includes:  service personnel records, an 
examination report and treatment records from the Biloxi VAMC, 
dated from December 1999 to April 2010; and statements and 
hearing testimony from the Veteran.

Right Shoulder

The Veteran asserts that he injured his right shoulder during 
active military service when he fell while training on an 
obstacle course.  He states that he continues to experience pain 
and swelling in the right shoulder as a result of the in-service 
injury.  Thus, the Veteran contends that service connection is 
warranted for any current right shoulder disability.

The February 2003 RO decision denying the right shoulder claim 
noted that there is a record of treatment for right shoulder pain 
in the service treatment records.  However, the RO determined 
that there was no chronic right shoulder disability shown by the 
post-service medical evidence. 

The evidence of record at the time of the February 2003 decision 
did not contain any post-service medical records concerning the 
right shoulder.  A review of the new evidence of record includes 
additional VA records showing regular treatment for right 
shoulder pain since March 2005.  This new evidence, along with 
the Veteran's testimony in regards to current right shoulder 
pain, relates to an unestablished fact necessary to substantiate 
the claim.  

Specifically, this type of evidence was not previously of record 
when the prior decision was made.  That is, the previous evidence 
did not tend to show that the Veteran had current problems with 
his right shoulder.  As a result, the Board finds that the 
additional VA treatment records constitute new and material 
evidence in connection with the claim of service connection for a 
right shoulder disability.  The evidence is new because it was 
not previously before VA decision makers.  It is also material 
because it is supporting evidence of the current disability 
element of the service connection claim.  The evidence is not 
dispositive as to the origin of a right shoulder disability, but 
it nevertheless relates to an unestablished fact necessary to 
substantiate the underlying claim and it raises a reasonable 
possibility of substantiating the claim when considered with the 
previous evidence of record.  Accordingly, the claim of service 
connection for a right shoulder disability is reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Lumbar Spine

The Veteran asserts that he has a back disability as a result of 
his active military service.  At his hearing, he stated that 
there was no specific in-service injury.  Rather, he experienced 
back pain from the wear and tear of the rigors of service.  The 
Veteran states that he currently experiences low back pain and 
that it is related to service.  At his hearing, the Veteran 
indicated that his claim was limited to the low back or lumbar 
spine area, which is also indicated by the medical evidence.  
Thus, the Veteran contends that service connection is warranted 
for a lumbar spine disability.

In the February 2003 rating decision and the June 2003 SOC 
denying the claim, the RO conceded that the Veteran experienced 
current symptoms of low back pain.  The evidence of record at the 
time of the decision included a September 2002 VA physical 
examination report that noted a history of chronic low back pain 
for six years.  The Veteran reported that he had a strain in the 
past, but he denied any specific injury.  The diagnosis was 
chronic low back pain.  The claim was denied on account of the 
service treatment records not showing a finding, complaint, or 
diagnosis of a chronic back disability.  Additionally, the RO 
determined that the evidence did not show that the Veteran's 
condition was incurred in or aggravated during military service.  

The additional evidence since the February 2003 decision 
continues to show that the Veteran experiences low back pain.  
Since March 2005, the Veteran has received regular treatment for 
low back pain at the Mobile VA outpatient clinic.  No clinical 
diagnosis of a lumbar spine disability has been made as the 
assessment has generally been lumbago.  The Veteran also 
testified that he experiences low back pain and spasms.

The Board does not find this evidence to be new and material for 
the purpose of reopening the claim.  While the evidence was not 
previously before VA decision makers, it is essentially redundant 
of the evidence that was previously of record at the time of the 
February 2003 denial.  The additional evidence pertains to a fact 
that had already been established-the Veteran experiences 
symptoms involving the low back.  Current symptomatology related 
to the low back was considered by the RO at the time of the prior 
denial.  Without new evidence pertaining to the in-service 
"injury, disease, or event" element or the nexus element of the 
service connection claim, which also raises a reasonable 
possibility of substantiating the claim, the claim may not be 
reopened.  

Likewise, as to the personal hearing testimony and written 
statements in support of claim, the Veteran has not indentified 
any specific injury concerning his low back.  In fact, this 
information was, in substance, considered at the time of the 
prior denial as the September 2002 VA examiner noted that the 
Veteran denied any specific injury.  

The Veteran has not submitted any new evidence linking his 
current low back pain to his military service, such as a medical 
opinion.  Rather, he has stated the same general contention that 
he has a low back disability that should be service connected.  

Because new and material evidence has not been received, the 
Board concludes that the petition to reopen the claim of service 
connection for a lumbar spine disability must be denied.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a).

(The Board notes that additional service department records were 
received after the February 2003 RO decision in the form of 
personnel records.  Because the records are not relevant to the 
claim, it is not necessary for VA to reconsider the claim.  See 
38 C.F.R. § 3.156(c).)

Hypertension

The Veteran asserts that he has hypertension as a result of his 
active military service.  At his hearing, he stated that there 
were no problems with blood pressure during service other than at 
his separation examination.  The Veteran recalled that 
hypertension may have been first identified in 1995, shortly 
after his discharge from service.  He maintains that any current 
hypertension is nevertheless related to his military service.  
Thus, the Veteran contends that service connection is warranted 
for hypertension.

In the February 2003 rating decision and the June 2003 SOC 
denying the claim, the RO conceded that the Veteran had a current 
diagnosis of hypertension and that he was being treated for the 
disability.  The claim was denied on account of the service 
treatment records not showing a diagnosis of hypertension or 
treatment for high blood pressure.  Additionally, the RO 
determined that hypertension did not manifest to a compensable 
degree within one year of the Veteran's separation from military 
service.  

The evidence associated with the claims file at the time of the 
prior decision included the Veteran's service treatment records 
that are negative for any reference to high blood pressure or 
hypertension.  The records contain nearly twenty blood pressure 
readings.  All but two readings in March 1992 and September 1993 
had diastolic pressure recorded below 90.  The highest recorded 
systolic pressure was 142 in October 1989.  At the Veteran's 
March 1995 separation examination, his blood pressure was read as 
131/87.  No physical abnormalities were noted by the examiner and 
the heart portion of the examination was normal.

The evidence previously of record also included post-service 
medical records from the Biloxi VAMC.  Three blood pressure 
readings were recorded in the VA treatment records within one 
year of the Veteran's separation from active military service.  
In July 1995, his blood pressure was recorded as 110/70.  In 
December 1995, it was 118/74.  In February 1996, it was 124/86.  
Neither high blood pressure nor hypertension was noted during 
this time period.  Notably, a VA general physical examination was 
conducted in February 1997 and five blood pressure readings were 
recorded.  The highest was 132/61 and the examiner made no 
reference to high blood pressure.

The earliest indication of high blood pressure in the evidence 
previously of record was in a private treatment record dated in 
February 2002.  The Veteran's blood pressure was recorded as 
140/100 at that time.  At a September 2002 VA general physical 
examination, the examiner noted a history of high blood pressure 
and diagnosed the Veteran with "borderline hypertension."  The 
examiner also noted that the Veteran was not diagnosed with 
hypertension while in the service.

The additional evidence since the February 2003 decision 
continues to show that the Veteran has a diagnosis of 
hypertension and that he has received blood pressure medication 
for treatment at VA facilities.  The "new" VA treatment records 
include some historical records, but they did not reference 
hypertension prior to 2002.  The new medical records do not 
contain any comment by one of the Veteran's treating clinicians 
that links the Veteran's hypertension to his military service.

The Board does not find this evidence to be new and material for 
the purpose of reopening the claim.  While the evidence was not 
previously before VA decision makers, it is essentially redundant 
of the evidence that was previously of record at the time of the 
February 2003 denial.  The additional evidence pertains to a fact 
that had already been established-the Veteran has hypertension.  
Likewise, the post-service symptomatology related to hypertension 
was considered by the RO at the time of the prior denial.  
Without new evidence pertaining to the in-service "injury, 
disease, or event" element, the nexus element of the service 
connection claim or evidence that the Veteran's hypertension 
manifested itself to a compensable degree within one year of 
separation from military service, the claim may not be reopened.  

Likewise, as to the personal hearing testimony and written 
statements in support of claim, it does not constitute new 
evidence as his contentions are generally duplicative of his 
previous claims.  The evidence previously of record showed a 
normal separation examination and no indication of hypertension 
within one year of separation from service.  Mere additional 
statements to the contrary are not sufficient to reopen the 
claim.  

Because new and material evidence has not been received, the 
Board concludes that the petition to reopen a claim of service 
connection for hypertension must be denied.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a).

(The Board notes that additional service department records were 
received after the February 2003 RO decision in the form of 
personnel records.  Because the records are not relevant to the 
claim, it is not necessary for VA to reconsider the claim.  See 
38 C.F.R. § 3.156(c).)

Headaches

The Veteran also asserts that he has headaches as a result of his 
active military service.  At his hearing, he stated that he first 
experienced headaches during the Persian Gulf War and that he was 
treated with Motrin.  The Veteran also stated that he currently 
experiences two to three headaches per month.  He maintains that 
any headaches, be they migraine or tension headaches, are related 
to his military service.  Thus, the Veteran contends that service 
connection is warranted for headaches.

In the April 1998 rating decision denying the claim, the RO 
conceded that the Veteran experienced current symptoms of 
headaches.  The evidence of record at the time of the decision 
included service treatment records documenting an in-service 
complaint of headaches in October 1989.  The assessment was 
muscle tension headaches.  The service treatment records 
contained no other reference to headaches and the separation 
examination was normal.  A post-service VA general physical 
examination was conducted in February 1997.  The Veteran reported 
experiencing headaches two to three times per week and the 
examiner suspected tension headaches.  The claim was denied on 
account of the RO's determination that the Veteran's headaches 
were not caused by service.  Additionally, the RO determined that 
the evidence did not show that the Veteran's condition was part 
of a disability due to an undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (2009).

The evidence associated with the claims file at the time of the 
February 2003 rating decision included a September 2002 VA 
general physical examination.  The Veteran reported a history of 
headaches that existed prior to service and that became worse 
during service.  The examiner provided a diagnosis of a history 
of occasional headaches.  In February 2002, the RO denied the 
Veteran's petition to reopen the claim on account of a lack of 
receipt of new and material evidence.

The additional evidence since the February 2003 decision 
continues to show that the Veteran experiences headaches.  A July 
2005 VA treatment record indicates that the Veteran had 
complaints of headaches.  The headaches were one-sided and retro-
orbital.  They produced symptoms of throbbing and photophobia.  

The Board does not find this evidence to be new and material for 
the purpose of reopening the claim.  While the evidence was not 
previously before VA decision makers, it is essentially redundant 
of the evidence that was previously of record at the time of the 
February 2003 denial and when the claim was denied on the merits 
in April 1998.  The additional evidence pertains to a fact that 
had already been established-the Veteran experiences headaches.  
Post-service symptomatology related to headaches was considered 
by the RO at the time of the prior denials.  Without new evidence 
pertaining to the nexus element of the service connection claim 
or that the Veteran has headaches as part of an undiagnosed 
illness, which also raises a reasonable possibility of 
substantiating the claim, the claim may not be reopened.  

Likewise, as to the personal hearing testimony and written 
statements in support of claim regarding experiencing headaches 
in service, the Board finds that this information was already 
considered at the time of the prior denial as the service 
treatment records documented a complaint of headaches.  The 
Veteran has not submitted any new evidence linking his current 
headaches to his military service, such as a medical opinion.  
Rather, he has stated the same general contention that he has 
headaches that should be service connected. 

Because new and material evidence has not been received, the 
Board concludes that the petition to reopen a claim of service 
connection for headaches must be denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a).

(The Board notes that additional service department records were 
received after the February 2003 RO decision in the form of 
personnel records.  Because the records are not relevant to the 
claim, it is not necessary for VA to reconsider the claim.  See 
38 C.F.R. § 3.156(c).)

Conclusion

Under these circumstances, the Board concludes that new and 
material evidence has not been received in regards to the claims 
of service connection for a lumbar spine disability, 
hypertension, and headaches; hence, the requirements to reopen 
the three claims have not been met, and the appeals must be 
denied.  As new and material evidence to reopen the finally 
disallowed claims has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  The claim of service connection for a 
right shoulder disability is reopened and the underlying claim is 
addressed further in the Remand that follows the Board's 
decision.

B. Service Connection Claims

The Veteran asserts that he has a right ankle disability and 
tinnitus as a result of his military service.  Unlike the 
previous four claims, these two claims are not subject to prior 
finally decided decisions.  Thus, the claims are adjudicated on 
the merits.

Tinnitus

The Veteran states that he has ringing in his ears and he 
attributes the symptom to exposure to loud noise during his 
active military service.  Specifically, he points to the noise 
from gunfire, machine guns, grenades, mortars, and explosions.  
The Veteran maintains that any current tinnitus is related to the 
in-service noise exposure.

A claimant is competent to attest to attest to symptoms that are 
observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Ringing in the ears is capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Recent 
VA treatment records include tinnitus among the Veteran's list of 
medical problems.  Additionally, a September 2002 VA audiological 
examination includes a diagnosis of tinnitus.  Given the 
Veteran's seemingly credible evidence regarding ringing in his 
ears, and the medical evidence indicating that he has tinnitus, 
the Board finds that the evidence establishes the current 
disability element of the service connection claim.

Although the service treatment records are devoid of any 
reference to noise exposure, ear complaints, or tinnitus, the 
Veteran states that the onset of tinnitus was during military 
service.  At his hearing, he thought it may have started in 1995.  
The September 2002 examiner noted that the Veteran's tinnitus had 
its onset in the early 1990s although it was of unknown etiology.  

In light of the Veteran's participation in combat, it is likely 
that he experienced in-service exposure to loud noise.  
Additionally, his lay statements in regards to experiencing 
ringing in the ears during service are consistent with the 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus in-service 
incurrence of tinnitus is established.

The medical evidence does not include an express opinion linking 
the Veteran's tinnitus to in-service noise exposure.  Notably, 
the September 2002 VA examiner stated that the tinnitus was of 
unknown etiology.  Nevertheless, the same examiner determined 
that the onset of the Veteran's tinnitus was in the early 1990s-
the time period that the Veteran was on active duty and 
participating in combat in the Persian Gulf War.  Moreover, the 
Board finds that the Veteran is both competent and credible to 
report on having a problem with ringing in his ears since his 
combat service in the Persian Gulf.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; Also see 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.303(b), 
3.304(d). 

In view of this compelling evidence, the Board finds that it is 
likely that the Veteran has tinnitus that is attributable to his 
active military service.  Accordingly, service connection is 
warranted for tinnitus.  See 38 U.S.C.A. §§ 1110, 1131, 1154; 
38 C.F.R. §§ 3.303; 3.304.

Right Ankle

At his hearing, the Veteran stated that he injured his right 
ankle during active military service when he fell while training 
on an obstacle course.  He believes that the incident may have 
been in 1991 or 1992 and was at the same time he injured his 
right shoulder.  The Veteran stated that he currently experiences 
pain and swelling in the right ankle and receives treatment at 
the VA outpatient clinic in Mobile.  The Board notes that the 
Veteran has not indicated that his injury was in connection with 
his combat service.

A review of the service treatment records reveals no reference to 
complaints of, treatment for, or a diagnosis of a right ankle 
disability.  Although the Veteran is competent to attest to facts 
of which he has firsthand knowledge, the Board does not find his 
statements credible concerning an in-service right ankle injury.  
As noted previously, the service records document the injury with 
respect to the right shoulder.  It is likely that some notation 
regarding the right ankle would have been made in the same entry 
if a similar injury occurred.  Moreover, a subsequent 
reenlistment examination report, dated in October 1993, and the 
March 1995 separation examination report reflect that the Veteran 
had normal lower extremities and a normal musculoskeletal system.  
Furthermore, the Veteran did not report any right ankle problems 
at those examinations and he stated that he was in good health 
and not taking any medications.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held that 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  In the Veteran's case, the evidence lacks credibility 
not solely on account of unaccompanied contemporaneous medical 
evidence, but on account of what evidence is contained in the 
service treatment records and how the evidence is inconsistent 
with his statements.  In short, the Board finds the service 
treatment records, which are negative for the claimed disorder, 
more competent and credible than the Veteran and his 
representative's lay claims to the contrary.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Thus, the in-service "injury, disease, or event" 
element is not established by the evidence of record.  Without 
the establishment of an in-service injury, disease, or event, VA 
is not obligated to obtain a medical examination or opinion in 
connection with the claim.  See Bardwell v. Shinseki, No. 08-2257 
(U.S. Vet. App. Aug. 17, 2010) (citing McLendon, 20 Vet. App. at 
82).

The evidence also does not show that the Veteran has received 
post-service treatment for a right ankle disability. Despite the 
Veteran's statement that he has received treatment for the right 
ankle, VA treatment records, dated from 1995 to 2010, do not 
reference treatment related to right ankle problems.  Thus, the 
current disability element of the service connection claim has 
also not been established.  In consideration of the evidence of 
record, the Board finds that the Veteran does not have a right 
ankle disability that is attributable to his active military 
service.  Consequently, service connection is not warranted for a 
right ankle disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303; 3.304.

In reaching the above conclusions, the Board has not overlooked 
the fact that the Veteran is competent to give evidence about 
what he sees and feels; for example, the claimant is competent to 
report that he had problems with right ankle pain and/or 
limitation of motion since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he sees.  However, upon review of the 
claims folder, the Board finds that the Veteran's and his 
representative's assertions that the claimant has had his current 
right ankle disability since service are not credible because 
they are contrary to what is found in the in-service and the 
post-service medical records.  The Board also finds that the 
Veteran's and his representative's assertions that the claimant's 
right ankle disability was caused by his military service are not 
credible because a chronic disease process of the ankle may not 
be diagnosed by its unique and readily identifiable features 
because special equipment and testing is required and therefore 
the presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds that their opinions 
that a right ankle disability was caused by service are not 
credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

For all the foregoing reasons, the Board finds that the claim of 
service connection for a right ankle disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The Veteran's claim of service connection for a right shoulder 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.

The petition to reopen a claim of service connection for a lumbar 
spine disability is denied.

The petition to reopen a claim of service connection for 
hypertension is denied.

The petition to reopen a claim of service connection for 
headaches is denied.

Service connection for tinnitus is granted.

Service connection for a right ankle disability is denied.


REMAND

A remand is warranted for the claim of service connection for a 
right shoulder disability.  Given that the Board has found that 
the claim should be reopened, the AOJ must adjudicate the claim 
on the merits in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

As noted in the decision, records from the Biloxi VAMC document 
that the Veteran has been treated for right shoulder pain.  The 
VA treatment records do not include a specific diagnosis of a 
right shoulder disability.

The Veteran's service treatment records contain an August 1992 
entry documenting treatment for a complaint of right shoulder 
pain at the Battalion Aid Station in 29 Palms, California.  The 
record indicates there was a traumatic injury to the right 
shoulder two weeks prior in Okinawa, Japan.  This information is 
consistent with the Veteran's hearing testimony on the matter.  
Examination of the right shoulder showed full range of motion, 
but there was tenderness.  The impression was right shoulder 
strain versus possible bursitis.  The Veteran was treated with 
pain medication and ice and was to return to the clinic if there 
was no improvement.  There is no further information concerning 
the right shoulder in the service treatment records.

On remand, the Veteran should be scheduled for a VA examination 
of the right shoulder in order to identify whether the Veteran in 
fact has a right shoulder disability.  Additionally, an opinion 
should be obtained from the prospective examiner as to whether 
the Veteran has a right shoulder disability that had its onset 
during, or is otherwise attributable to, his active military 
service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

The Veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate a claim 
of service connection for a right shoulder disability.  This is 
so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman, 19 Vet. App. at 473.

It appears that the Veteran continues to receive regular 
treatment for right shoulder pain at the Biloxi VAMC (Mobile 
outpatient clinic).  Updated treatment records should be obtained 
in light of the remand.  See 38 U.S.C.A. § 5103A(b); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service connection 
for a right shoulder disability.  The 
letter should also contain notice of the 
manner in which both disability ratings and 
effective dates are assigned for awards of 
disability benefits.  See Dingess/Hartman, 
19 Vet. App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since April 2010) from 
the Biloxi VAMC (Mobile outpatient clinic) 
and associate the records with the claims 
folder.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  Because these 
are Federal records, efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  If they 
cannot be located or no such records exist, 
the Veteran should be notified in writing.  

3.  After undertaking the above development 
to the extent possible, schedule the 
Veteran for a VA examination of his right 
shoulder.  (Advice the Veteran that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies, including x-
rays of the right shoulder, should be 
performed and all clinical findings should 
be reported in detail.  Following a review 
of the relevant evidence, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner must address the 
following questions: 

(a)  What are the current diagnoses of 
the Veteran's right shoulder 
disorders?

(b)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any current right 
shoulder disorders were caused by his 
military service? 

(c)  If the Veteran's diagnoses 
include arthritis, is it at least as 
likely as not that the arthritis 
manifested itself to a compensable 
degree in the first post-service year?  

Note 1:  In providing answers to the above 
questions, the examiner should comment on 
the in-service treatment the Veteran 
received for his right shoulder.

Note 2:  The examiner is also advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  After undertaking any other development 
deemed appropriate, adjudicate the claim of 
service connection for a right shoulder 
disability on the merits.  If the benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


